EXHIBIT 10.41
 
First Amendment
To
Change of Control and Severance Benefits Agreement


This First Amendment (the “First Amendment”) to Change of Control and Severance
Benefits Agreement is made this 27h day of September, 2008, by and between
ImageWare Systems, Inc., a Delaware corporation (the “Company”), on the one
hand, and Charles AuBuchon, Vice President of Sales, on the other hand (the
“Executive”).  
                    
WHEREAS, the Company and the Executive entered into a Change of Control and
Severance Benefits Agreement dated as of October 31, 2005 (the “Severance
Agreement”); and


WHEREAS, the Executive continues to perform valuable services for the Company
and the Company desires to assure itself of the continuing services of
Executive; and


WHEREAS, in consideration of the foregoing and in order to amend the terms of
the Agreement and to provide for the continued services of the Executive in
accordance with the present intent of the Company and the Executive.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, and in further
consideration of the mutual covenants contained in the Severance Agreement, the
parties do hereby agree that the Severance Agreement is hereby amended as
follows:


Section “2. Term of Agreement”  strike the language “continue until the third
anniversary of the Effective Date” and replace it with “continue until June 30,
2009”.








_________________________________                                            _________________________________


ImageWare Systems,
Inc.                                                                           Charles
AuBuchon

